*269Opinion by
Keefe, J.
At the trial petitioner testified that before entry he consulted with the appraiser as to the value and found that there was no other dependable source of information than the shipper because the consular office in Mexico was closed at the time of entry. He further testified that there had been previous shipments of the same merchandise at the same prices which at the time of shipment had been verified as correct by the Mexican consular office and verified by the mills as the market value of such merchandise. From these facts the court was of the opinion that the entry at the invoice prices was made in good faith and that the petitioner was without intention to deceive or misrepresent the facts. The petitions were therefore granted.